GREGORY, Judge
(concurring):
The service record entries intended to show compliance with United States v. Booker, 5 M.J. 238 (C.M.A.1977), are identical to those we found sufficient in United States v. Hosie, 6 M.J. 963 (N.C.M.R.1979). Upon further consideration of the basic issue found in both Hosie and this case, I conclude that the rationale of Judge Gladis is the correct one and that the service record entries in question do not establish that the accused made a knowing waiver of his right to have his case removed to a criminal proceeding. See also United States v. Rembert, 5 M.J. 910 (A.C.M.R.1978), pet. granted 6 M.J. 146 (C.M.A.1978).
I concur in the disposition directed by the principal opinion.